        Exhibit 10.1
image31.jpg [image31.jpg]
270 Brannan Street, San Francisco, CA 94107




May 7, 2020


Doug Merritt
c/o Splunk Inc.
270 Brannan Street
San Francisco, CA 94107


Dear Doug:


You previously entered into an offer letter with Splunk Inc. (the “Company”)
dated November 16, 2015, as amended on June 4, 2019 (the “Offer Letter”) that
provided for certain severance benefits pursuant to Section 7 and the other
terms therein.


This letter agreement (the “Agreement”) amends and replaces Section 9(c) of the
Offer Letter with the below, effective as of April 24, 2020.


“(c)    Good Reason. For purposes of this Agreement, “Good Reason” means any of
the following taken without your written consent and provided (a) the Company
receives, within thirty (30) days following the occurrence of any of the events
set forth in clauses (i) through (iv) below, written notice from you specifying
the specific basis for your belief that you are entitled to terminate employment
for Good Reason, (b) the Company fails to cure the event constituting Good
Reason within thirty (30) days after receipt of such written notice thereof, and
(c) you terminate employment within thirty (30) days following expiration of
such cure period: (i) a material change, adverse to you, in your position,
titles, offices or duties, including, for avoidance of doubt, if following a
Change in Control you are not the chief executive officer of a publicly traded
company that is the ultimate parent entity of the acquirer; (ii) an assignment
of any significant duties to you that are inconsistent with your positions or
offices held under this Agreement; (iii) a decrease in your then-current annual
base salary by more than 10% (other than in connection with a general decrease
in the salary of all executives); or (iv) the relocation of you to a facility or
a location more than thirty (30) miles from your then-current residence.”


This Agreement does not change the at-will nature of your employment
relationship with the Company, and the terms and conditions of the Offer Letter
will continue in full force and effect, except as amended by this Agreement.


Best,




Kristen Robinson
Chief People Officer
Splunk Inc.


I have read, understand, and agree to each of the terms and conditions set forth
above. I further acknowledge that no promises or commitments have been made to
me except as specifically set forth herein.



/s/ Doug MerrittMay 14, 2020
Signature of Doug Merritt
Date




